Citation Nr: 0828783	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1942 to 
September 1945.  He died in August 2002.  The appellant is 
the veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
the cause of the veteran's death.  

The appellant testified at an August 2005 RO hearing; the 
hearing transcript has been associated with the claims file.  
The appellant was most recently rescheduled for a video 
conference hearing before a Veterans Law Judge in February 
2008.  The appellant failed to report for this scheduled 
hearing and did not request that the hearing be rescheduled; 
therefore, her request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The veteran died in August 2002.  The certificate of 
death lists the immediate cause of death as pneumonia.  
Dehydration and dementia were noted as other significant 
conditions that contributed to death but did not result in 
the underlying cause.   

2.  At the time of the veteran's death, service connection 
had been established for the following disabilities:  (1) an 
abdominal wound to muscle group XIX with a 30 percent 
disability evaluation; (2) a pleural cavity injury with a 20 
percent disability evaluation; and (3) malaria with a 0 
percent (non-compensable) evaluation.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
January 2003 and December 2003 letters informed the appellant 
of the evidence necessary to substantiate her claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the appellant was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  The Board notes in that regard, 
that disability ratings are not applicable to cause of death 
claims and no effective date is to be assigned in light of 
the Board's decision this date.  Thus, the Board finds that 
any notice failure is harmless error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

The appellant was not provided with this notice; however, the 
notice that was provided to the appellant conveyed in 
layperson's terms the requirements for establishing service 
connection for a disease or injury that caused the veteran's 
death.  This notice also clearly informed the appellant of 
evidence needed to establish that the veteran's death was 
caused by a service-connected disability.  Absent from this 
notice was a listing of those conditions for which the 
veteran was service connected at the time of his death.  In 
that sense the notice did not strictly comply with the 
requirements as set out in Hupp.  However, because that 
defect did not result in prejudice to the appellant, 
corrective action is not required.  In this regard, the Board 
notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
appellant contends that the veteran's service-connected 
wounds caused an obstruction of blood flow to the veteran's 
brain which caused the veteran's dementia to flourish, thus 
contributing to his death due to pneumonia.  The veteran was 
not service-connected for pneumonia or dementia.  At no time 
has the appellant claimed that the veteran was service-
connected for such.  She bases her claim on the veteran's 
service-connected mortar shell residuals, asserting that 
these injuries contributed to the veteran's death.  The Board 
observes that the nature of the appellant's claim reflects 
her actual knowledge of the disabilities for which the 
veteran was granted service connection and those for which he 
was not service-connected for by the VA.  In this case, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication because the appellant 
has demonstrated actual knowledge of those conditions for 
which the veteran was service connected at the time of his 
death.

The veteran's service treatment records, certificate of 
death, VA treatment records and nursing notes, private 
treatment records, and a VA medical opinion have been 
associated with the claims file.  VA has provided the 
appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.  The record is complete 
and the case is ready for review. 

B. Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2007).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

The appellant claims that the veteran's service-connected 
wounds caused an obstruction of blood flow to his brain, 
which caused dementia, thereby contributing to the cause of 
death.  

The facts of this case show that the veteran died in August 
2002.  The certificate of death lists the immediate cause of 
death as pneumonia.  Dehydration and dementia were noted as 
other significant conditions that contributed to death but 
did not result in the underlying cause.   

At the time of the veteran's death, service connection was 
established for (1) an abdominal wound to muscle group XIX 
with a 30 percent disability evaluation; (2) a pleural cavity 
injury with a 20 percent disability evaluation; and (3) 
malaria with a 0 percent (non-compensable) evaluation. 

The veteran's cause of death is not shown to have been 
incurred or aggravated in service.  Service treatment records 
do not reflect any complaints, diagnoses, or treatment that 
can be related to pneumonia or dementia.  Service treatment 
records show that the veteran sustained mortar shell fragment 
wounds, in which he incurred laceration of the diaphragm, 
spleen, and perforation of the stomach.   

The earliest indication of pneumonia shown by medical 
evidence of record was in 2001; the veteran was seen at VA 
for respiratory distress secondary to pneumonia.  The 
earliest diagnosis of dementia of record was in 1998.  The 
veteran has had diagnoses of vascular dementia and multi-
infarct dementia.  

St. Luke Hospital reports, dated in August 2002, leading up 
to the veteran's time of death show that he had been sent 
from the VA nursing home due to congestion, fever, and low 
blood pressure.  The veteran was diagnosed at that time with 
bilateral pneumonia plus chronic debilitative state, 
dehydration, and probable sepsis.  A discharge summary shows 
that the veteran had discharge diagnoses of pneumonia, 
probable sepsis; dehydration; and a chronic debilitated 
state.  The veteran was noted to be stable the morning of his 
death.  A short time later, when a nurse went to check on 
him, he had ceased respirations and was pronounced dead of 
natural cause, likely complications due to his pneumonia. 

A VA discharge summery shows that final diagnoses at the 
veteran's time of death included multi-infarct dementia, 
dysphagia; status post percutaneous endoscopic gastrostomy 
tube; hypertension; coronary artery disease, status post 
myocardial infarction; gastroesophageal reflux disease; 
chronic anemia; and aspiration pneumonitis.  The veteran's VA 
discharge summary identified the veteran's cause of death as 
aspiration pneumonia.  The veteran was noted to be stable 
until his terminal event.  He was noted to have fever and 
increased shortness of breath.  He expired at St. Luke 
Hospital. 

The medical evidence of record clearly shows that the cause 
of the veteran's death was a result of pneumonia, with 
dementia and dehydration contributing to the cause of death.  
The cause of the veteran's death is not shown to have been 
incurred in service.  

Service-connected disabilities, to include an abdominal 
muscle injury and a pleural cavity injury, are not shown to 
have contributed to the veteran's cause of death.  These past 
injuries were not noted to as a contributory cause of death 
on the veteran's death certificate, nor were they noted as a 
factor on VA or private  treatment records leading up to the 
veteran's time of death.  

A September 2004 VA medical opinion is associated with the 
claims file.  The veteran's claims file was reviewed.  The VA 
examiner detailed findings from the claims file, to include 
service treatment records.  The examiner also reviewed chest 
x-rays associated with VA treatment records.  He described 
findings from VA and private treatment reports, including 
those leading to the veteran's time of death.  The examiner 
also noted the appellant's statement in support of her claim, 
that doctors had stated that the veteran's wounds caused an 
obstruction of blood flow to his brain, which was a factor in 
the progression of dementia.  

Based on the review of the claims file, the VA examiner 
provided the following diagnoses and opinions: 

(1) Left upper quadrant penetrating missile injury lacerating 
the spleen causing a pleural effusion on the left.  The 
examiner stated that there was no indication in the medical 
file that there was any functional pulmonary loss or any 
condition that would result in an increased likelihood of 
pulmonary infection or pneumonia based on the missile injury 
from 1945.  He stated that it is therefore less likely than 
not that that the pneumonia (that was the cause of death in 
this case) was directly caused by any of the penetrating 
mortar fragments from 1945.  

(2) Multi-infarct dementia.  The examiner noted the 
appellants contention, that dementia was caused by missile 
fragments from the veteran's mortar shell wound.  He stated 
that the records reviewed did not indicate that dementia was 
long-standing, dating back to the 1940s, but instead was just 
present in the last ten or so years of the veteran's life.  
The examiner opined that the dementia and previous multiple 
infarcts led to debilitation and difficulty swallowing and 
dysphagia that ultimately led to aspiration pneumonia that 
was the cause of his death in August 2002.  The examiner 
further opined that it was less likely than not that the 
veteran's dementia or his multiple previous cerebral infarcts 
were in any way impacted by his 1945 mortar shell injury.  
The veteran multiple infarcts and the resultant dementia were 
the result of chronic atherosclerosis processes that would 
not be affected by the 1945 mortar injury.  

(3) Status post spleen laceration.  The records indicate that 
in 1945, the spleen was sutured.  There is no indication of a 
splenectomy or a hypo-functioning spleen.  The veteran's 
ultimate cause of death, aspiration pneumonia, was not felt 
to be accompanied by septicemia or a whole body infection 
including the blood, based on the emergency room admission 
records.  The examiner stated that while splenectomy has been 
associated with increased susceptibility to Pneumococcal 
sepsis, the pneumonia in the veteran's case was principally 
due to Proteus mirabilis, which is not a Pneumococcal 
pneumonia and it was the result of aspiration.  Therefore, 
even if the veteran had a non-functioning spleen, the Proteus 
mirabilis pneumonia would not have been made more likely by 
the non-functioning spleen.  The examiner stated that it was 
therefore less likely than not that the veteran's splenic 
status had any causal relationship to the development of his 
aspiration pneumonia that ultimately led to his death.  

The September 2004 VA medical opinion clearly shows that the 
veteran's in-service mortar shell injury and service-
connected residuals were not likely a principal or 
contributory cause of the veteran's death.  According to 
CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  The September 2004 
opinion was based on a thorough review of medical evidence 
contained in the claims file, and the examiner provided 
reasons and bases for each opinion rendered, consistent with 
findings from the claims file.  Therefore, the Board finds 
that the September 2004 VA medical opinion provides the most 
probative evidence of record with respect to the etiology of 
veteran's cause of death.  

The Board has considered the appellant's statements in 
support of her claim.  During the appellant's RO hearing, she 
stated that around the time the veteran's feeding tube was 
placed, a doctor told her that the veteran's war wounds 
caused obstruction of blood flow which caused the veteran's 
dementia to flourish.  The appellant's contention is not, 
however, supported by medical evidence of record.  The Board 
has reviewed VA treatment reports and nursing notes dated 
from 1998 to 2002, including April 2001 records when the 
veteran's feeding tube was placed.  VA treatment reports and 
nursing notes do not show that dementia was related to the 
veteran's service-connected abdominal wound to muscle group 
XIX or pleural cavity injury.  The September 2004 VA examiner 
opined that it was less likely than not that the veteran's 
dementia or his multiple previous cerebral infarcts were in 
any way impacted by his 1945 mortar shell injury.  

The Board acknowledges the appellant's belief that the 
veteran's cause of death was related to service-connected 
injuries; however, where the determinative issue is one of 
medical causation or diagnosis, as in this case, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  In this case probative medical evidence, 
based on a review of the claims file, clearly shows that the 
veteran's in-service mortar shell injury and service-
connected residuals were not likely a principal or 
contributory cause of the veteran's death.

The cause of the veteran's death is not shown by competent 
medical evidence to be related to service or to service-
connected disability.  Thus, the Board finds that the cause 
of the veteran's death was not incurred or aggravated in 
service.

C. Conclusion

The cause of the veteran's death is not shown by competent 
medical evidence to be related to service or to a service-
connected disability.  Thus, service connection for the cause 
of the veteran's death is not warranted.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the appellant's claim.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


